Citation Nr: 0603655	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  95-39 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a disorder manifested 
by pain, swelling, and stiffness in the hands, claimed as an 
undiagnosed illness resulting from service in the Persian 
Gulf War.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1970 to 
September 1971, August 1978 to August 1979, January 1991 to 
March 1991, and June 1991 to January 1992.  He served in the 
Southwest Asia theater of operations during the Persian Gulf 
War from July to November 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
which the RO denied service connection for arthritis of the 
bilateral hands.  The veteran perfected an appeal of that 
decision.

The appeal was previously before the Board in November 2003, 
at which time the Board adjudicated issues no longer in 
appellate status and remanded the issue shown above for 
additional development.  The case has been returned to the 
Board for further appellate consideration.

The appeal is again remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.


REMAND

As much as the Board regrets further delay in the 
adjudication of this claim, it finds that additional 
evidentiary development is required.  In November 2003 the 
Board remanded the claim for completion of a VA orthopedic 
examination.  The examiner was asked to review the claims 
file in conjunction with the examination, and to make 
specific findings regarding a bilateral hand disability.  
Because that examination was not conducted according to the 
Board's remand instructions, an additional examination is 
required.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a 
matter of law, the veteran is entitled to compliance with the 
Board's remand instructions).

The veteran claims to have pain, stiffness, and swelling in 
the hands that constitutes an undiagnosed illness resulting 
from service in the Persian Gulf War.  VA is authorized to 
pay compensation to any Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability, if 
the disability became manifest during service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of disability of 10 percent or more prior 
to December 31, 2006.  Compensation is payable under these 
provisions if by history, physical examination, and 
laboratory tests the disability cannot be attributed to any 
known clinical diagnosis.  A qualifying chronic disability 
means a chronic disability resulting from an undiagnosed 
illness; or a medically unexplained chronic multi-symptom 
illness that is defined by a cluster of signs or symptoms, 
such as chronic fatigue syndrome, fibromyalgia, irritable 
bowel syndrome, or any other disability determined by VA to 
meet these criteria; or any diagnosed illness found by VA to 
warrant a presumption of service connection.

"Objective indications of a qualifying chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  "Chronic" is defined as a disability 
existing for six months or more, or a disability that 
exhibits intermittent episodes of improvement and worsening 
over a six-month period.  Compensation is not payable under 
these provisions if there is affirmative evidence that an 
undiagnosed illness was not incurred during active duty in 
the Southwest Asia theater of operations.  38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317 (2003).

VA clinical records show that in February 1993 the veteran 
reported having experienced swelling in his hands for about 
one month.  His complaints were assessed as early 
degenerative joint disease, but the medical record does not 
reflect any clinical or radiographic evidence to support that 
diagnosis.  A diagnosis of "arthritis of the hands" was 
entered in April 1993, but it is not clear from the record 
whether that diagnosis was based on clinical findings or the 
veteran's report.  

A July 1993 VA medical examination revealed slight fusiform 
swelling of the fingers bilaterally, and the examiner entered 
a diagnosis of early rheumatoid arthritis.  That diagnosis 
was not, however, based on any radiological findings or 
diagnostic test results.  Subsequent testing for rheumatoid 
arthritis was negative.

During the concurrent orthopedic examination, the veteran 
complained of swelling and aching in the hands and fingers.  
The orthopedist found that the examination of the wrists and 
hands was normal, but also found that the veteran could have 
early arthritis in his hands, based on his history.  That 
assessment was, however, entered prior to completion of X-
rays.  An X-ray study of the right wrist showed an 
abnormality (for which service connection has been granted), 
but the X-rays of the hands were normal.  VA treatment 
records since July 1993 are negative for any complaints or 
clinical findings pertaining to the hands.

The VA examination in June 2004 resulted in a diagnosis of 
subluxation of the lunate bone, right wrist, and the 
examiner's favorable opinion as to an etiological link 
between the diagnosis and an in-service injury.  Based on 
that assessment, in a July 2005 rating decision the RO 
granted service connection for the residuals of a right wrist 
injury.  The examination, which included X-rays of the left 
wrist, did not result in clinical evidence of a left wrist 
abnormality, and in a July 2005 supplemental statement of the 
case the RO continued the denial of a left hand/wrist 
disability.  

The examiner in June 2004 did not, however, examine the hands 
or fingers, or document any disability in the hands.  In 
addition, in the November 2003 remand the Board instructed 
the examiner to review the claims file in conjunction with 
the examination; the evidence indicates that the examiner 
reviewed the file, including the remand instructions, 
approximately one year later.  Also, the examiner did not 
address the issue of whether the veteran's complaints 
pertaining to the hands constitute an undiagnosed illness 
related to Gulf War service.

Accordingly, the claim is remanded for the following:

1.  The RO should provide the veteran a 
VA orthopedic examination in order to 
determine whether his complaints 
pertaining to the hands constitute an 
undiagnosed illness related to his 
service in the Persian Gulf War.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary for an accurate assessment.

The examiner should examine both hands 
and provide a diagnosis for any pathology 
found.  If the examination does not 
result in any diagnosis, the examiner 
should determine whether the veteran's 
complaints pertaining to the hands are 
supported by any objective indications of 
chronic disability in the hands.  If that 
finding is affirmative, the examiner 
should provide an opinion on whether the 
complaints are at least as likely as not 
(a probability of 50 percent or greater) 
etiologically related to the veteran's 
service in the Persian Gulf War, as 
opposed to an intervening cause. 

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue remaining 
on appeal.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and be given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
N. W. Fabian
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


